F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        April 9, 2007
                                    TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court

 M ICHA EL LEE STR OPE, also known
 as Gordon E. Strope,

          Plaintiff - Appellant,                        No. 05-3344
                                                 (D.C. No. 04-CV-3204-JTM )
 v.                                                       (D . Kan.)

 DAVID R. M cKUNE, W arden,
 Lansing C orrectional Facility; JASON
 SU TTLEY, Officer, Lansing
 C orrectional Facility; TA BO R
 M EDILL, Counselor, Lansing
 Correctional Facility; R. SUTTLES,
 Counselor, Lansing Correctional
 Facility; FRANK DORION, Kitchen
 M anager, Lansing Correctional
 Facility; DUA NE M UCKENTHALER,
 Counselor, Lansing Correctional
 Facility; CO LLETTE
 W INKELBAUER, Classification Staff,
 Lansing C orrectional Facility; ANN
 M CDOW ELL, Lansing Correctional
 Facility; W ILLIAM CU M M INGS,
 Assistant for the Secretary of
 Corrections; M IKE NEVE, Deputy
 W arden, Lansing Correctional Facility,
 in their individual capacities,

          Defendants - Appellees.



                              OR D ER AND JUDGM ENT *

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Before KELLY, O’BRIEN, and TYM KOVICH, Circuit Judges. **


      Plaintiff-Appellant M ichael Lee Strope, a state inmate appearing pro se,

appealed the district court’s dismissal of his civil rights action against State

corrections personnel, without prejudice, and the denial of his motion to

reconsider. The district court’s dismissal was predicated on a “total exhaustion”

requirement for § 1983 suits involving prison conditions. See 42 U.S.C. §

1997e(a); Ross v. County of Bernalillo, 365 F.3d 1181, 1189-90 (10th Cir. 2004),

overruled by Jones v. Bock, 127 S. Ct. 910 (2007); Steele v. Fed. Bureau of

Prisons, 355 F.3d 1204, 1211 (10th Cir. 2003), overruled by Jones v. Bock, 127 S.

Ct. 910 (2007); see also Freeman v. W atkins, –F.3d–, 2007 W L 779273, at *2

(10th Cir. 2007) (noting that Jones v. Bock overruled R oss and Steele);

Aquilar-Avellaveda v. Terrell, 478 F.3d 1223 (10th Cir. 2007) (same). W e

affirmed, noting that it appeared that M r. Strope had not exhausted all of his

claims w hen he filed his complaint and that evidence concerning his attempts to

exhaust came too late given summary judgment proceedings. Strope v. M cKune,

No. 05-344, 2006 W L 246138, at *1 (10th Cir. Feb. 2, 2006), vacated 127 S. Ct.




      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                         -2-
1215 (2007). The Supreme Court vacated our judgment for reconsideration in

light of Jones v. Bock and we recalled our mandate. W e now reverse the district

court’s orders dismissing and denying reconsideration and remand this case for

reconsideration in light of Jones v. Bock.

      W e remind M r. Strope that he must continue to make partial payments until

the entirety of his appellate filing fee balance is paid.

      REVERSED. The district court’s orders dismissing the action and denying

reconsideration are VACATED, and the case is REM ANDED, for proceedings

consistent with this Order and Judgment.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                          -3-